DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s submission filed 02/02/2021 has been entered. 

Response to Arguments

Applicant's submission filed 02/02/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the 112 rejection of record by cancelling claim 26.  Any previous rejections and/or objections not reiterated herein have been withdrawn.  

Terminal Disclaimer

The terminal disclaimer filed on 02/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 14/974,992 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 119(e) as follows: the ADS filed 03/21/2018 states that the instant application claims benefit of provisional applications 61/946,296 and 62/112,906, but the instant application was filed later than 12 months after the date on which the provisional applications were filed.  
Applicant argues the specification has been amended to correct the priority claim, and a corrected ADS has been filed.  Applicant also argues that the PCT application was filed not later than 12 months after the date on which the 61/946,296 application was filed, and the PCT application also properly claimed priority to the 61/946,296 application.
These arguments are not persuasive.  Under 37 C.F.R. 1.78, a reference to a prior-filed application must be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application.  Thus, applicant’s corrected ADS filed 07/01/2020 is ineffective to establish a proper benefit claim since it was submitted beyond the time limit set forth in 37 C.F.R. 1.78.  If applicant desires to add a proper benefit claim under 35 U.S.C. 120 or 119(e), then applicant must file a grantable petition under 37 C.F.R. 1.78 in the present application.  The petition under 37 C.F.R. 1.78 must be 
Where the most recent filing receipt does not include a benefit claim or priority claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or 1.55  or the claim was not previously included in an ADS, a corrected ADS submitted to add the benefit or priority claim must identify the addition of the benefit claim or priority claim with underlining relative to the most recent filing receipt (i.e., the entire benefit or priority claim must be underlined). For example, if an ADS included a benefit claim but the relationship between the instant application and the parent application was not provided, and the most recent filing receipt for the application shows no benefit claim, the entire benefit claim must be shown with underlining in the corrected ADS. In addition, if the ADS identified an incorrect benefit claim (e.g., "division of" instead of "continuation of") and the most recent filing receipt included the incorrect benefit claim, the corrected ADS should identify the information being deleted (e.g., "division of") with strike-through or brackets, and should identify the information being added (e.g., "continuation of") with underlining.  (Emphasis added.)
For example, the filing receipt issued on 09/17/2018 states that 15/927,463 claims benefit of 61/946,296 and 62/112,906.  Thus, a proper corrected ADS would need to show strike-through of 15/927,463 and underline of the added benefit claims, e.g., “PCT/US2014/042936 claims benefit of provisional 61946296” and “14974992 claims benefit of provisional 62112906”.  

Claim Interpretation

	The vibrational tag of claim 19 is being interpreted as an alternative component, and not a required component, of the bond-edited compound due to the use of a colon after the phrase “wherein the bond-edited compound comprises at least one of”, the use of semicolons between each member of the Markush list of alternative bond-edited compounds, and the use of the word 

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 20, 23, 25, and 27 - 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The specification provides insufficient written description to support the genus of “a glucose derivative” encompassed by the claims because there is no description of the structural relationship of these derivatives provided in the specification, and applicant has not provided a description as to how the base glucose molecule may be changed while remaining a derivative.  Appropriate correction is required.  The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 27 recites the limitation “wherein the vibrational tag is transferred…”.  However, claim 19, the claim upon which claim 27 depends, is not limited to a vibrational tag.  Claim 19 recites a vibrational tag as one alternative in a list of alternative bond-edited compounds.  Thus, claim 27 fails to further limit the subject matter of claim 19 because claim 19 does not require a vibrational tag.  
Claim 28 recites the limitation “wherein the bond-edited compound comprises a bond-edited dye that is conjugated to a biological molecule”.  However, claim 19, the claim upon which claim 28 depends, already limits the bond-edited compound to particular compound species.  For example, a “bond-edited dye” is not a particular vibrational tag, amino acid, nucleoside/nucleotide, fatty acid, monosaccharide/disaccharide, glucose/glucose derivative/propargyl glucose, or cytokine/chemokine; and a “biological molecule” is a broad genus that encompasses more than the particular compound species listed in claim 19.  Thus, .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 20, 23, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddach et al. (from IDS; US 2007/0134733 A1; “Haddach”).
Haddach teaches a method for imaging disease in a patient, wherein the method comprises administering an effective amount of a Raman signature probe (RSP; applicant’s bond-edited compound) to the patient, and detecting the RSP in the patient using Raman scattering (Abstract; ¶ 0017-0027, 0031, 0034-0040, 0045-0046, 0052, 0070, 0071, 0078, 0081, 0085-0086, 0090-0092, and 0097; and Ex. 1 and 2).  Exemplified Raman scattering includes CARS, which relies on fundamental vibrational properties associated with chemical bonds; when stimulated with the appropriate wavelength of light, a given chemical bond will absorb or scatter the incident light with a specific characteristic that is specific to that bond, and these scattering properties are detected and measured via CARS (applicant’s Raman scattering .  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19, 20, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi et al. (2011 J. Am. Chem. Soc. 133; 6102-6105; “Yamakoshi”) in view of Haddach et al. (from IDS; US 2007/0134733 A1; “Haddach”).
Yamakoshi teaches a method of imaging HeLa cells, wherein the method comprises administering alkyne-tagged EdU (applicant’s bond-edited compound; -C≡C- vibrational tag; nucleoside) to the cells, and imaging the alkyne-tagged EdU via Raman imaging (Abstract; p 6102, right col; p 6104, right col; and Figs. 1-6).  Alkynes show strong Raman scattering at ~2120 cm-1 (p 6102, right col).  Raman imaging can be improved by using coherent anti-Stokes Raman scattering (CARS) and stimulated Raman scattering (SRS) microscopy (p 6104, right col). 
Although Yamakoshi teaches a method of imaging HeLa cells, Yamakoshi does not exemplify a method of imaging in a patient, as required by the claims.
The teachings of Haddach are discussed in the above 102 rejection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Yamakoshi for imaging in a patient.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because Haddach teaches using the same materials and methods as Yamakoshi -- that is, administering a Raman signature probe that includes alkynyl groups, and detecting the probe using Raman scattering -- and applied in methods for imaging disease in a patient.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618